BIRD, Judge.
The parties sued each other for divorce upon the same grounds. Georgia Henderson was granted the divorce, the trial court finding as a matter of fact that she was without like fault. The record discloses no finding of fault in her but the trial court nevertheless declined to award her alimony. She appeals.
Having granted a divorce without finding fault on her part the trial court erred in not awarding alimony. Youngblood v. Youngblood, Ky., 252 S.W.2d 21; White v. White, Ky., 249 S.W.2d 538; Rogers v. Rogers, Ky., 295 S.W.2d 302.
The judgment is therefore reversed with directions that appellant be awarded alimony.